RATIO OF EARNINGS TO FIXED CHARGES Exhibit 12.1 Statement of Computation of Ratio of Earnings to Fixed Charges ANADIGICS, INC. CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES FOR THE SIX MONTHS ENDED JULY 4, 2, 2014 AND THE YEARS ENDED DECEMBER 31, 2014, 2013, 2012, 2 (in thousands, except ratios) Year ended December 31, Six months ended 7/4/2015 6/28/2014 Fixed Charges: Portion of rental expense representing interest $ Interest and amortization of debt issuance costs 82 0 25 35 93 Fixed charges, total Earnings: (Loss) earnings before income taxes ) Earnings, as defined ) Ratio of earnings to fixed charges (1) NA NA NA NA NA NA (1) For purposes of computing the ratio of earnings to fixed charges, earnings consist of (loss) income before benefit from income taxes plus fixed charges. Fixed charges consist of interest charges and that portion of rent expense that we believe to be representative of interest. Losses before income taxes were not sufficient to cover fixed charges by $38.9 million, $54.0 million, $69.9 million and $49.3 million for the years ended December 31, 2014, 2013, 2012 and 2011 respectively. Losses before income taxes were not sufficient to cover fixed charges by $11.2 million and $26.8 million for the six months ended July 4, 2015 and June 28, 2014, respectively.
